Citation Nr: 1520341	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for status post right fibula fracture with residual scar and limited range of right knee motion.  

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected right fibula fracture.

3.  Entitlement to service connection for left knee and/or leg disability, claimed as secondary to service-connected right fibula fracture.  

4.  Entitlement to service connection for arthritis of unidentified locations.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the RO in Los Angeles, California.  

The representative asserts that the Veteran also appealed a July 2004 decision which granted service connection for status post right fibula fracture with residual scar and limited right knee motion, and denied service connection for PTSD and sexual dysfunction.  On review, the Veteran was notified of this decision on August 13, 2004 and filed a notice of disagreement.  A statement of the case was furnished on November 9, 2005.  A VA Form 9 was received January 30, 2006.  In January 2008, the RO notified the Veteran that his appeal was not timely.  See 38 C.F.R. § 20.302(b) (2014).  The Veteran did not appeal the timeliness issue.

The Veterans Benefits Management System (VMBS) and Virtual VA folders have been reviewed.  
The issue of whether new and material evidence has been submitted to reopen a claim of service connection for sexual dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2014 brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board is reopening the claim of entitlement to service connection for PTSD.  The reopened claim and the remaining appeal issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2004, the RO denied service for PTSD or depression with secondary sexual dysfunction.  The Veteran did not timely appeal this decision.  

2.  Under the revised PTSD regulation, the Veteran's lay statements regarding in-service stressors are sufficient to constitute new and material evidence.  


CONCLUSIONS OF LAW

1.  The July 2004 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§§ 3.156, 3.304(f)(3) (2014); Veterans Benefits Administration (VBA) Training Letter 10-05 (Revised) (November 15, 2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen and remand the PTSD claim for further development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Analysis

In July 2004, the RO denied service connection for PTSD or depression with secondary sexual dysfunction essentially based on a finding that the evidence did not show a diagnosis of depression or any other acquired mental disorder in service.  As set forth above, this decision was not timely appealed and thus, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2007, the Veteran requested to reopen a claim for service connection for PTSD.  In September 2007, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

At the time of the July 2004 decision, relevant evidence included service treatment records, service personnel records, and the Veteran's stressor statement.  

In his stressor statement, the Veteran reported serving aboard the USS PHILIPPINE SEA during the Gulf War.  He described various stressors related to this service.  Service personnel records show service on the USS PHILIPPINE SEA in direct support of Operation Desert Shield from August 1990 to January 1991.  He also served as member of the Red Sea Multinational Battle Force engaged in Operation Desert Shield and Desert Storm from August 1990 to March 1991.  

Service treatment records show that in October 1993, the Veteran was admitted to the naval hospital for suicidal ideation.  He was discharged the following day with a diagnosis of interpersonal problem.  On separation physical in May 1995, he reported depression or excessive worry.  The examiner described this as an interpersonal problem in 1993 that was job-related.  His psychiatric system was reported as normal on clinical evaluation.  

Pertinent evidence received since the July 2004 decision includes statements from the Veteran and his representative.  In an October 2014 brief, the representative reported that the Veteran was assigned to the Red Sea Battle Group during Desert Shield/Storm combat operations and that his ship fired Tomahawk cruise missiles.  

On review, the additional evidence essentially reiterates the Veteran's prior stressor statements.  The Board notes, however, that during the pendency of the appeal, VA amended its rules for adjudicating PTSD claims to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  

For claims to reopen a previously denied PTSD claim, new and material evidence is still required as the regulatory amendment is not considered liberalizing under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity"- as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter 10-05 (Revised) (November 15, 2010).

The Veteran's service personnel record confirms his ship served in direct support of Operation Desert Shield.  Considering the Veteran's stressor statements in light of the amended regulation and referenced training letter, the claim is reopened herein.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.  


REMAND

In February 2007, the Veteran submitted an authorization for release of records from the VA community based outpatient clinic in Gardena, California.  There is no indication that these records were requested.  This should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(2).  

The claims folder includes microfiche of the Veteran's service personnel records.  These records should be printed.  

Bilateral knees 

In September 2007, the RO continued a 30 percent rating for status post right fibula fracture with residual scar and limited range of right knee motion.  The RO also denied service connection for right and left knee conditions, and a left leg condition.  The Veteran disagreed with the decisions and perfected this appeal.  

The Veteran most recently underwent a VA examination pertaining to the right knee and leg in August 2007.  In October 2014, the representative argued that the examination was defective and antiquated and that additional examination was needed to determine whether the Veteran had a right knee condition related to service-connected right fibula fracture.  

On review, the Board finds that a VA examination is needed to determine the current severity of the right fibula fracture and to address whether the Veteran has additional disorders of the knees and/or left leg related to service-connected disability.  See 38 C.F.R. §§ 3.159(c)(4), 3.327 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Bilateral hearing loss and tinnitus

In September 2007, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected this appeal.  

In October 2014, the representative argued that a VA examination was needed.  In support of this argument, he cited a report indicating that hearing loss is one of the most common disabilities associated with Navy sailors.  He further noted that the Veteran was exposed to gunfire and missiles during combat operations.  On review, the Board agrees that a VA examination is needed to determine the nature and etiology of claimed bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

Acquired psychiatric disorder, to include PTSD

As set forth, the Board reopened the Veteran's claim for PTSD.  The issue is recharacterized to include an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2014, the representative argued that the Veteran should be provided a medical examination to evaluate his PTSD.  As discussed above, the Veteran was seen during service for suicidal ideation and he reported depression or worry at separation.  Further, he has reported in-service stressors related to fear of hostile military or terrorist activity.  Under the circumstances of this case, the Board agrees that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was certified to the Board on August 18, 2014 and thus, the provisions of DSM-5 are for application.  

Arthritis

In September 2007, the RO denied service connection for arthritis of unidentified locations.  The Veteran disagreed with the decision and perfected this appeal.  

It is unclear what specific joints the Veteran is claiming.  On remand, the RO should contact the Veteran and ask him to clarify his claim.  Further, the issue must be deferred pending the receipt of the identified VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Los Angeles, California, to include the Gardena community based outpatient clinic, for the period from August 2005 to the present.  

2.  Print the service personnel records contained on microfiche and associate these records with the claims folder or virtual folder.  

3.  Contact the Veteran and ask him to clarify his claim for arthritis of unidentified locations.  Specifically, he should be requested to identify the joints he is claiming.  

4.  Schedule the Veteran for a VA joints examination.  The claims folder, and any relevant electronic records, must be available for review.

In accordance with the latest worksheet for evaluating lower extremity disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected status post right fibula fracture with residual scar.  The examiner is requested to identify any disability of the right knee and indicate whether such disability is at least as likely as not proximately due to or aggravated by the fibula fracture.  

The examiner is also requested to identify any disability of the left knee and/or leg and to provide an opinion as to whether it is at least as likely as not proximately due to or aggravated by the service-connected right fibula fracture. 

If aggravation is found, the examiner should identify a baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed bilateral hearing loss and tinnitus.  The claims folder, and any relevant electronic records, must be available for review.  

If the Veteran is shown to have a hearing loss disability for VA purposes, see 38 C.F.R. § 3.385 (2014), and/or tinnitus, the examiner should provide an opinion as to whether such are at least as likely as not related to active service or events therein, to include noise exposure.  The examiner is advised that the Veteran is competent to describe his in-service noise exposures.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale for any opinion expressed must be provided.  

6.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any Axis I disorders pursuant to DSM-5.  If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors (based on naval service during the Gulf War) are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity.  

As to any acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by the PTSD.  If aggravation is found, the examiner should identify a baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

7.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


